DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/26/2021.  Claim 4 has been canceled.  Claims 1-3 and 5-9 are now pending.  

Allowable Subject Matter

3.	Claims 1-3 and 5-9 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Nakazawa et al. (US 2015/0159005) and Yoshimi et al. (US 2004/0204549).
	Nakazawa et al. disclose pellets of a resin composition comprising an ethylene-vinyl alcohol copolymer, 1 to 500 ppm of a carboxylic acid metal salt such as magnesium or calcium, and conjugated polyene compound such as sorbic acid (claims 1 and 3, [0077], Table 1).  
	Yoshimi et al. disclose pellets of a resin composition comprising an ethylene-vinyl alcohol copolymer, 220 ppm of boron compound, and conjugated polyene compound such as sorbic acid (Example 11 in Table 1).
	Thus, Nakazawa et al. and Yoshimi et al. do not teach or fairly suggest the claimed ethylene-vinyl alcohol copolymer composition pellets comprising: an ethylene-vinyl alcohol copolymer; a conjugated polyene; and at least one component selected from the group consisting of: (A) 10 to 400 ppm of a lubricant based on a weight of the ethylene-vinyl alcohol copolymer composition pellets; (B) 10 to 250 ppm of a boron wherein a weight-based content ratio (surface conjugated polyene content/overall conjugated polyene content) between the conjugated polyene content of the pellet surface portions of the ethylene-vinyl alcohol copolymer composition pellets and the overall conjugated polyene content of the ethylene-vinyl alcohol copolymer composition pellets is not lower than 1.5 x 10-4.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUI H CHIN/Primary Examiner, Art Unit 1762